DETAILED ACTION
In Applicant’s Response filed 7/15/2020, Applicant has amended claims 1 and 10. Claim 9 has been cancelled. Currently, claims 1-8 and 10-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield et al (WO2011/008934) in view of Hou (US 2011/0105978) and further in view of Slade et al (US 2012/0030935).
With respect to claim 1, Goldfield discloses a brace (garment 102 configured as a knee brace as shown i.e. in figure 3) for at least a part of a body (i.e. the user’s knee) comprising:
a first conductive strip comprised of a first plurality of conductors (a first single grouping of wires 123 of the four groups shown on the brace in figure 3; wires are conductive as described in para [0032] line 6) and a first selectively electrically activated agent between the first plurality of conductors (ER fluid – para [0032]), wherein the first agent is constructed to alter the modulus of the first strip in an active mode when the first plurality of conductors are electrified (para [0032] lines 8-14) and is constructed to not alter the modulus of the first strip in an inactive mode when the first plurality of conductors are not electrified (it is inherent that there is no increase in viscosity and thus no stiffening of the garment without the application of a voltage); and

a first sheath enclosing the first strip and a second sheath enclosing the second strip (Goldfield discloses that the active components are embedded within the garment (para [0020]) which is interpreted to mean that there is some form of covering material positioned over and under the active components to thereby provide the embedded arrangement by enclosing the components).
Although Goldfield discloses that the active components are embedded within the garment (para [0020]) which implies that there are first and second sheaths to provide the embedded arrangement (as discussed above), Goldfield does not explicitly disclose that the first and second sheaths are separate and distinct from one another. In Goldfield, however, the garment 12 is a knee brace where the active components 14 are embedded within the garment 12 (para [0020]). Hou teaches an analogous knee brace which, specifically, is structured to 
Goldfield also teaches a configuration where individual conductive wires are arranged in a woven form (figure 4) and also appreciates that the wires can be provided in varying arrangements (para [0027] lines 1-2) but Goldfield in view of Hou does not explicitly disclose that the first and second strips are electrically insulated from each other or that the sheathed first strip (comprised of a first plurality of conductors) is woven together with the sheathed second strip (comprised of a second plurality of conductors).
Slade, however, teaches wrapping of multiple wires that are each individually insulated about a fiber to render the fiber a conductor (para [0012-0014]), each fiber thereby being a strip comprised of a plurality of conductors, and then weaving the conductive fibers into a fabric (para [00014]) to provide an electrically active textile material usable for making articles (abstract; para [0011]).

With respect to claim 2, Goldfield in view of Hou and further in view of Slade discloses the invention substantially as claimed (see rejection of claim 1) and Goldfield also discloses that the first agent includes a first electro-rheological fluid which is between each of the first plurality of conductors of opposite polarity (ER fluid – para [0032]; ER fluid is present between the embedded conductive wires and thus is interpreted as being present between each grouping of wires shown on the brace of figure 3; the wires are interpreted as inherently having opposing polarities), and
wherein the second agent includes a second electro-rheological fluid between each of the second plurality of conductors of opposite polarity (ER fluid – para [0032]; ER fluid is present between the embedded conductive wires and thus is interpreted as being present between each grouping of wires shown on the brace of figure 3; the wires are interpreted as inherently having opposing polarities).
With respect to claims 3-6, Goldfield in view of Hou and further in view of Slade discloses the invention substantially as claimed (see rejection of claim 1) and Goldfield also discloses a first dielectric spacer between each of the first plurality of conductors; and a second dielectric spacer between each of the second plurality of conductors wherein at least one of the 
With respect to claim 7, Goldfield in view of Hou and further in view of Slade discloses the invention substantially as claimed (see rejection of claim 1) and Goldfield also discloses a brace system (garment configured as a knee brace – see i.e. para [0021]) for protecting at least a part of a body (i.e. the user’s knee) the system comprising:
a selectively electrically activated brace (garment is configured as a brace for use, i.e., on the knee of a user; the brace is selectively electrically activated by applying a voltage to active components embedded therein – para [0031-0032]), 
a sensor electrically connected to the brace (sensors 110 – para [0022]), the sensor constructed to sense the condition of the brace and to determine whether or not to activate the brace based on the sensed condition (para [0023]);
a power source electrically connected to the sensor and constructed to selectively power the brace (power source 103 – para [0023-0026]); and

With respect to claim 8, Goldfield in view of Hou and further in view of Slade discloses the invention substantially as claimed (see rejection of claim 7) and Goldfield also discloses that the sensor includes at least one of an accelerometer and a strain gauge positioned on the brace (para [0023]).
With respect to claim 10, Goldfield discloses a brace (garment 102 configured as a knee brace as shown i.e. in figure 3) for at least a part of a body (i.e. the user’s knee) comprising:
a first conductive strip comprised of a first plurality of conductors (a first single grouping of wires 123 of the four groups shown on the brace in figure 3; wires are conductive as described in para [0032] line 6) and a first selectively electrically activated agent between the first plurality of conductors (ER fluid – para [0032]), wherein the first agent is constructed to alter the modulus of the first strip in an active mode when the first plurality of conductors are electrified (para [0032] lines 8-14) and is constructed to not alter the modulus of the first strip in an inactive mode when the first plurality of conductors are not electrified (it is inherent that there is no increase in viscosity and thus no stiffening of the garment without the application of a voltage); and
a second conductive strip comprised of a second plurality of conductors (a second single grouping of wires 123 of the four groups shown on the brace in figure 3; wires are conductive as described in para [0032] line 6 ) and a second selectively electrically activated agent between 
a first sheath enclosing the first strip and a second sheath enclosing the second strip (Goldfield discloses that the active components are embedded within the garment (para [0020]) which is interpreted to mean that there is some form of covering material positioned over and under the active components to thereby provide the embedded arrangement by enclosing the components);
wherein the first and second strips are electrically insulated from each other (each grouping of wires is separated from the next by a gap/spacing as shown in figure 3 where this separation between the groups is interpreted as insulating each group from the next by preventing contact between them).
Although Goldfield discloses that the active components are embedded within the garment (para [0020]) which implies that there are first and second sheaths to provide the embedded arrangement (as discussed above), Goldfield does not explicitly disclose that the first and second sheaths are separate and distinct from one another. In Goldfield, however, the garment 12 is a knee brace where the active components 14 are embedded within the garment 
Goldfield also teaches a configuration where individual conductive wires are arranged in a woven form (figure 4) and also appreciates that the wires can be provided in varying arrangements (para [0027] lines 1-2) but Goldfield in view of Hou does not explicitly disclose that the sheathed first strip (comprised of a first plurality of conductors) is interlaced with the sheathed second strip (comprised of a second plurality of conductors).
Slade, however, teaches wrapping of multiple wires that are each individually insulated about a fiber to render the fiber a conductor (para [0012-0014]), each fiber thereby being a strip comprised of a plurality of conductors, and then weaving the conductive fibers into a fabric (para [00014]) to provide an electrically active textile material usable for making articles (abstract; para [0011]).

With respect to claim 11, Goldfield in view of Hou and further in view of Slade discloses the invention as claimed (see rejection of claim 8) and also discloses that the first and second conductive strips are multilayered structures (the garment can include multiple layers – para [0035]) wherein:
The first plurality of conductive fibers (a first single grouping of wires 123 of the four groups shown on the brace in figure 3; wires are conductive as described in para [0032] line 6) includes layers of conductive fibers of alternating polarity (garment can be multilayered – [para [0035]; the wires are interpreted as inherently having opposing polarities) and the first selectively electrically activated agent is layered along and between the layers of fibers (ER fluid – para [0032]; ER fluid is present between the embedded conductive wires and thus is interpreted as being present between each grouping or layer of wires);
the second plurality of conductive fibers (a second single grouping of wires 123 of the four groups shown on the brace in figure 3; wires are conductive as described in para [0032] line 6), includes layers of conductive fibers of alternating polarity (garment can be multilayered – [para [0035]; the wires are interpreted as inherently having opposing polarities) and the second selectively electrically activated agent is layered along and between the layers of fibers 
With respect to claim 15, Goldfield in view of Hou and further in view of Slade discloses the invention substantially as claimed (see rejection of claim 1) and Goldfield also discloses that when woven together, the first plurality of conductors cross over and under the second plurality of conductors (a woven structure inherently has a configuration where one set of elements cross over and under a second set of elements).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield et al (WO2011/008934) in view of Hou (US 2011/0105978) and Slade et al (US 2012/0030935) and further in view of Stein et al (US 2002/0165555). 
With respect to claims 12-13, Goldfield in view of Hou and further in view of Slade discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the first and second conductive strips are flat or, more specifically, that the conductors in the first and second plurality of conductors are flat conductive fibers.
Stein, however, teaches that shape memory alloy wires can be flat in order to improve strength (para [0032]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have utilized flat shape memory alloy wires as in Stein as the conductors forming the first and second conductive strips in the device of Goldfield in view of Hou and further in view of Slade in order to improve strength in the strips.
With respect to claim 14, Goldfield in view of Hou and Slade and further in view of Stein discloses the invention substantially as claimed (see rejection of claim 12) and Goldfield also 
Stein, however, teaches use of flat shape memory alloy wires that have a width that is greater than the thickness in order to improve strength (para [0032]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have utilized flat shape memory alloy wires having a width that is greater than the thickness as in Stein in forming the first and second conductive strips in the device of Goldfield in view of Hou and Slade and further in view of Stein in order to improve strength in the strips. Stein does not explicitly teach that the width is 2-10 times the thickness, however, such sizing would have been obvious to one having ordinary skill in the art, before the filing date of the invention, since discovering the optimum or workable ranges involves only routine skill in the art.

Response to Amendments/Arguments
Applicant's amendments and arguments filed 7/15/2020 have been fully considered as follows:
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-10 have been fully considered but are not persuasive.
Specifically, The Office has noted Applicant’s arguments on pages 8-9 of the Response wherein Applicant has argued that the claimed invention differs from the prior art of record because Goldfield does not teach or suggest separate and distinct first and second sheaths that respectively enclose first and second conductive strips or sheathed first/second conductive 
The Office has also noted Applicant’s arguments on page 9 regarding claims 2-8 and 10-15 but for at least the same reasons as provided above with respect to claim 1, The Office is not persuaded by these arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (US 2013/0319859) teaches a polymeric article that includes ER fluid in a polymer medium (abstract) wherein ER fluid is incorporated onto a fiber (FIG. 6; designated by the numeral 400) by an method wherein multiple fibers 402 (or tows) are advanced from tensioners through an electrorheological fluid bath 414 holding an ER fluid F; as the ER fluid-coated fibers 415 exit the bath 414, they advance through a guide aperture 430 in a moving platform 432; the moving platform 432 moves laterally relative to a rotating mandrel 426 so as to efficiently wind the grouping of ER fluid-coated fibers (or tows) on the mandrel; these fibers or tows can then be used to create woven fabrics (para [0061]). Thus, Wong teaches formation . 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786